                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        AT GREENEVILLE


 MALCOLM SANCHEZ SIMMONS,                                   )
                                                            )
                    Petitioner,                             )
                                                            )
 v.                                                         )   Nos. 2:19-CV-128
                                                            )        2:17-CR-119
 UNITED STATES OF AMERICA,                                  )
                                                            )
                    Respondent.                             )


                                     MEMORANDUM OPINION

           Before the Court is Malcolm Sanchez Simmons’ (“Petitioner’s”) pro se motion to

 vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. [Doc. 1; Criminal

 Docket (“Crim.”) Doc. 33].1 The United States has responded in opposition [Doc. 10].

 Petitioner did not file a reply, and the time for doing so has passed. See Rule 5(d) of the

 Rules Governing Section 2255 Proceedings for the United States District Courts; see also

 [Doc. 7]. For the reasons below, Petitioner’s § 2255 motion [Doc. 1; Crim. Doc. 33] will

 be DENIED.

      I.         BACKGROUND

           In November 2017, Petitioner was charged in a one-count indictment for knowingly

 possessing a firearm transported in interstate commerce, having previously been convicted

 of a crime punishable by imprisonment for a term exceeding one year. [Crim. Doc. 1].



           1
               Document numbers not otherwise specified refer to the civil docket.


Case 2:19-cv-00128-RLJ-CRW Document 12 Filed 12/01/20 Page 1 of 13 PageID #: 40
          On February 1, 2018, Petitioner entered into a plea agreement with the government.

 [Crim. Doc. 16]. Petitioner agreed to plead guilty to the indictment and specifically pled

 guilty to facts which satisfy the offense elements. [See id.] The plea agreement was signed

 by Petitioner and attorney Gene Scott.

          In his plea agreement, Petitioner acknowledged that on March 11, 2017, Johnson

 City Police Officers investigated a domestic assault incident and a warrant was obtained

 for Petitioner as a result of the investigation. [Id. at 2]. On March 12, 2017, Johnson City

 Police Officers located Petitioner sleeping in a back bedroom and found a blue backpack

 near the bed which Petitioner had in his possession when he arrived at the apartment where

 officers found him. [Id.]. Petitioner was arrested for aggravated domestic assault, and

 officers recovered a 40 caliber Taurus Model 740, a semi-automatic pistol, thirteen rounds

 of ammunition, and a glass jar containing marijuana from Petitioner’s backpack. [Id.].

 Petitioner was under a probation contract through the State of Tennessee agreeing to

 warrantless searches of his property by any probation officer or law enforcement officer at

 any time, without reasonable suspicion. [Id.]. The firearm was examined and determined

 to have been manufactured outside Tennessee, thus traveling in interstate commerce. [Id.].

 Petitioner further agreed that, for the purposes of the plea agreement, he had been convicted

 in a court of a crime punishable by imprisonment for a term in excess of one year,

 specifically agreeing to convictions for Possession of Schedule IV with intent to sell or

 deliver in 2011 in Washington County, TN and Robbery in 2012 in Carter County, TN.

 [Id.].



                                               2

Case 2:19-cv-00128-RLJ-CRW Document 12 Filed 12/01/20 Page 2 of 13 PageID #: 41
       The Court conducted a change of plea hearing on March 12, 2018. Although there

 is no transcript of that hearing in the record, the minute entry reflects that the Court

 confirmed that Petitioner indeed wished to plead guilty, was arraigned and specifically

 advised of his rights pursuant to Fed. R. Crim. Pro. Rule 11, was questioned regarding his

 physical and mental condition, and that he wished to move to change his plea to guilty.

 [Crim. Doc. 18].

       The presentence investigation report (“PSR”) calculated a total offense level of 25

 and criminal history category of VI, resulting in a guideline range of 110 to 137 months,

 with a restricted range of 110 months to 120 months as the statutory maximum term was

 10 years. [Crim. Doc. 19, ¶¶ 88-89].

       Petitioner, through counsel, filed a notice of objections to the PSR wherein

 Petitioner objected to the 4-point enhancement in paragraph 17 of the PSR and also

 objected to the PSR not identifying any factors which would warrant a variance, stating

 that being sentenced as a criminal history category VI overstates the seriousness of the

 criminal conduct and could be a basis for the Court to grant a variance. [Crim. Doc. 20].

 Petitioner, through counsel, also filed a sentencing memorandum, requesting a variance

 from the guideline range based on the new sentencing procedures set forth in United States

 v. Booker, 543 U.S. 220, 245 (2005) and arguing that Petitioner’s criminal history should

 be reclassified as category III. [Crim. Doc. 24]. Petitioner’s counsel, in his sentencing

 memorandum, specifically referenced Petitioner’s prior convictions of underage

 consumption of alcohol, driving on a suspended license, simple possession of a Schedule

 II, improper tags, and failure to appear, all of which occurred when Petitioner was 18 and

                                             3

Case 2:19-cv-00128-RLJ-CRW Document 12 Filed 12/01/20 Page 3 of 13 PageID #: 42
 19 years old. [Id. at 6]. Petitioner, through counsel, argued that the seven points from those

 convictions raised Petitioner criminal history category three levels and that seriousness of

 those offenses is not commensurate with the impact they have on sentencing, as a category

 III criminal history would put Petitioner in an advisory guideline range of 46 to 57 months

 instead of the 77 to 96 months he would face as a category VI offender. [Id. at 6-7].

 Petitioner, through counsel, requested a sentence of no greater than 46 months. [Id. at 8].

          The government filed a notice of no objections to the PSR. [Crim. Doc. 21]. The

 government also filed a sentencing memorandum wherein it indicated that the correct

 advisory guideline calculation was 110 to 120 months imprisonment and conceded that

 there was not sufficient proof to support the 4-point enhancement in paragraph 17 of the

 PSR by a preponderance of the evidence. [Crim Doc. 23]. An Addendum to the PSR was

 filed wherein, based on Petitioner’s counsel’s objection to the four-point enhancement, and

 the Government’s concession regarding the evidence for that enhancement, should the

 Court sustain Petitioner’s objection, the new total offense level would be 21, resulting in a

 new guideline range of 77 to 96 months. [Crim. Doc. 25].

          On July 17, 2018, the Court sentenced Petitioner to a total of 84 months’

 imprisonment, after sustaining Petitioner’s objection to the enhancement, and denying

 Petitioner’s motion for downward variance. [Crim. Doc. 28, p. 2; see also, Crim Doc. 26].

 Petitioner did not file a direct appeal, but on July 18, 2019, he filed this timely § 2255

 motion.

    II.      STANDARD OF REVIEW



                                               4

Case 2:19-cv-00128-RLJ-CRW Document 12 Filed 12/01/20 Page 4 of 13 PageID #: 43
        Under § 2255(a), a federal prisoner may move to vacate, set aside, or correct his

 judgment of conviction and sentence if he claims that the sentence was imposed in violation

 of the Constitution or laws of the United States, that the court lacked jurisdiction to impose

 the sentence, or that the sentence is in excess of the maximum authorized by law or is

 otherwise subject to collateral attack. 28 U.S.C. § 2255(a). As a threshold standard, to

 obtain post-conviction relief under § 2255, the motion must allege: (1) an error of

 constitutional magnitude; (2) a sentence imposed outside the federal statutory limits; or

 (3) an error of fact or law so fundamental as to render the entire criminal proceeding

 invalid. Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003); Moss v. United

 States, 323 F.3d 445, 454 (6th Cir. 2003).

        A movant bears the burden of demonstrating an error of constitutional magnitude

 which had a substantial and injurious effect or influence on the criminal proceedings. See

 Reed v. Farley, 512 U.S. 339, 353 (1994) (noting that the Petitioner had not shown that his

 ability to present a defense was prejudiced by the alleged constitutional error); Brecht v.

 Abrahamson, 507 U.S. 619, 637-38 (1993) (addressing the harmless-error standard that

 applies in habeas cases alleging constitutional error). In order to obtain collateral relief

 under § 2255, a movant must clear a significantly higher hurdle than would exist on direct

 appeal. United States v. Frady, 456 U.S. 152, 166 (1982).

        When a defendant files a § 2255 motion, he must set forth facts which entitle him

 to relief. Green v. Wingo, 454 F.2d 52, 53 (6th Cir. 1972); O’Malley v. United States, 285

 F.2d 733, 735 (6th Cir. 1961). A movant must prove that he is entitled to relief by a

 preponderance of evidence. Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). A

                                               5

Case 2:19-cv-00128-RLJ-CRW Document 12 Filed 12/01/20 Page 5 of 13 PageID #: 44
 motion that merely states general conclusions of law, without substantiating the allegations

 with facts, is without legal merit. Loum v. Underwood, 262 F.2d 866, 867 (6th Cir. 1959);

 United States v. Johnson, 940 F. Supp. 167, 171 (W.D. Tenn. 1996).

        Under Rule 8(a) of the Governing Rules, the Court is to review the answer, any

 transcripts, and records of prior proceedings and any material submitted under Rule 7 to

 determine whether an evidentiary hearing is warranted. Rules Governing Section 2255

 Proceedings, Rule 8(a). If a petitioner presents a factual dispute, then “the habeas court

 must hold an evidentiary hearing to determine the truth of the petitioner’s claims.” Huff v.

 United States, 734 F.3d 600, 607 (6th Cir. 2013) (quoting Valentine v. United States, 488

 F.3d 325, 333 (6th Cir. 2007)). An evidentiary hearing is not required “if the petitioner’s

 allegations cannot be accepted as true because they are contradicted by the record,

 inherently incredible, or conclusions rather than statements of facts.” Valentine, 488 F.3d

 at 333 (quoting Arrendondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)). The Court

 FINDS no need for an evidentiary hearing in the instant case.

    III.   ANALYSIS

        As an initial matter, Petitioner raises two claims in this § 2255 motion: 1) ineffective

 assistance of counsel for failing to object that a violation of Tenn. Code Ann. § 39-17-417

 is a controlled substance offense, and 2) ineffective assistance of counsel for failing to

 object to Petitioner’s criminal history category designation. [Doc. 1; Crim. Doc. 33].

        A. Claim 1 – Ineffective Assistance of Counsel for Failing to Object to the

           Controlled Substance Enhancement



                                               6

Case 2:19-cv-00128-RLJ-CRW Document 12 Filed 12/01/20 Page 6 of 13 PageID #: 45
        Petitioner argues that counsel was ineffective because he failed to argue that the

 controlled substance offense attributed to Petitioner under Tenn. Code Ann. § 39-17-417

 is “categorically not a controlled substance offense under the guidelines” according to

 United States v. Havis, 927 F.3d 382 (6th Cir. 2019)(en banc). [Doc. 2, p. 1]. The United

 States argues that the enhancement was properly applied as violations of Tenn. Code Ann.

 § 39-17-417(a)(4) have been explicitly held by the Sixth Circuit, both before and after

 Havis, to categorically qualify as controlled substance offenses. [Doc. 10, p. 3].

        The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused

 shall enjoy the right . . . to have the assistance of counsel for his defense.” U.S. Const.

 amend. VI. A criminal defendant’s Sixth Amendment right to counsel necessarily implies

 the right to “reasonably effective assistance” of counsel. Strickland v. Washington, 466

 U.S. 668, 687 (1984). Under the Strickland standard for proving ineffective assistance of

 counsel, a movant must show: (1) that counsel’s performance was deficient; and (2) that

 the deficient performance prejudiced the defense. Id.

        To prove deficient performance, the movant must show “that counsel made errors

 so serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by

 the Sixth Amendment.” Id. The appropriate measure of attorney performance is

 “reasonableness under prevailing professional norms.” Id. at 688. A movant asserting a

 claim of ineffective assistance of counsel must “identify the acts or omissions of counsel

 that are alleged not to have been the result of reasonable professional judgment.” Id. at 690.

 The evaluation of the objective reasonableness of counsel’s performance must be made

 “from counsel’s perspective at the time of the alleged error and in light of all the

                                               7

Case 2:19-cv-00128-RLJ-CRW Document 12 Filed 12/01/20 Page 7 of 13 PageID #: 46
 circumstances, and the standard of review is highly deferential.” Kimmelman v. Morrison,

 477 U.S. 365, 381 (1986). It is strongly presumed that counsel’s conduct was within the

 wide range of reasonable professional assistance. Strickland, 466 U.S. at 690.

        The prejudice prong “requires showing that counsel’s errors were so serious as to

 deprive the defendant of a fair trial, a trial whose result is unreliable.” Id. at 687. The

 movant must demonstrate “a reasonable probability that, but for counsel’s unprofessional

 errors, the result of the proceeding would have been different[.]” Id. at 703. Counsel is

 constitutionally ineffective only if a performance below professional standards caused the

 defendant to lose what he “otherwise would probably have won.” United States v. Morrow,

 977 F.2d 222, 229 (6th Cir. 1992).

        Petitioner’s claim fails at Strickland’s first step. Petitioner claims his counsel was

 ineffective for failing to raise a Havis argument, but the Havis decision occurred after

 Petitioner's final judgment. Counsel is not ineffective for failing to predict a future change

 in the law. United States v. Burgess, 142 F. App'x 232, 241 (6th Cir. 2005); see also Nichols

 v. United States, 563 F.3d 240, 253 (6th Cir. 2009) (holding counsel not deficient for failing

 to foresee change in law). Counsel's actions are “evaluat[ed]” from “counsel's perspective

 at the time.” United States v. Peake, No. 5:15-CR-52-JMH-CJS, 2019 WL 4308769, at *2

 (E.D. Ky. Aug. 20, 2019), report and recommendation adopted, No. 5:15-CR-052-JMH-

 CJS, 2019 WL 4307863 (E.D. Ky. Sept. 11, 2019). Thus, this claim of deficient

 performance is unfounded for that reason alone.

        Even if Petitioner’s counsel had argued against the enhancement for a prior

 controlled substance crime, Petitioner has not shown prejudice as he has not shown that,

                                               8

Case 2:19-cv-00128-RLJ-CRW Document 12 Filed 12/01/20 Page 8 of 13 PageID #: 47
 but for counsel’s failure, the result would have been different. Strickland, 466 U.S. at 694.

 The Sixth Circuit has determined that Havis is only implicated for an attempted crime and

 does not apply to completed crimes under Tenn. Code Ann. § 39-17-417(a)(4). United

 States v. Garth, 965 F.3d 493, 499 (6th Cir. 2020) (“As the majority opinion lays out,

 regardless of whether delivery includes attempted delivery, possession with intent to

 deliver under Tennessee law is a completed crime, not an attempted one that would

 implicate Havis.).

        Accordingly, Petitioner’s claim will be DENIED as Petitioner has not shown that

 his counsel was ineffective.

        B. Claim 2 – Ineffective Assistance of Counsel for Failing to Object to

           Petitioner’s Criminal History Category Designation

        Petitioner’s argument for ineffective assistance of counsel for failing to object to his

 criminal history category designation is actually an argument that the Court erred in

 including the two separate charges for underage consumption of alcohol in calculating

 Petitioner’s criminal history category. [Doc. 2, p. 2]. Petitioner argues that, under United

 States v. Cole, 418 F.3d 592, 600 (6th Cir. 2005), certain misdemeanors and petty offenses

 are never to be included in criminal history categorization such as, public intoxication and

 juvenile status offenses. [Id.]. He argues that his criminal history should have been

 corrected to a Category IV rather than a Category VI. [Id.].

        The United States argues that the Sixth Circuit has explicitly replaced the Cole test

 with a common-sense approach to prior convictions and criminal history categorization.

 [Doc. 10, p. 4] (internal citations omitted). Further, Petitioner’s underage consumption

                                               9

Case 2:19-cv-00128-RLJ-CRW Document 12 Filed 12/01/20 Page 9 of 13 PageID #: 48
  convictions required Petitioner to server 274 and 155 days in jail, respectively, and thus

  the Court could have found that his repeated convictions were not sufficiently similar to

  juvenile offense and that the criminal history points were rightly assessed for those

  offenses. [Id.].

         The Court first notes that Petitioner is precluded from making this argument by the

  collateral attack provision in his plea agreement. When a defendant knowingly,

  intelligently, and voluntarily waives the right to collaterally attack his sentence, he is

  precluded from bringing such claims. Davila v. United States, 258 F.3d 448, 451 (6th Cir.

  2001) (citing to United States v. Fleming, 239 F.3d 761, 763 (6th Cir. 2001). A waiver in a

  plea agreement is generally considered knowing and voluntary if a defendant testified that

  his guilty plea was not coerced and that he reviewed and understood the agreement terms.

  Id. An exception to the general rule exists if the collateral attack concerns the validity of

  the waiver itself. In re Acosta, 480 F.3d 421, 422 (6th Cir. 2007). However, in situations

  where the § 2255 motion does not articulate a basis for attacking the validity of the waiver,

  the Sixth Circuit and lower courts within the Circuit have upheld collateral attack waivers

  if the waivers were knowing and voluntary. Watson v. United States, 165 F.3d at 486, 489

  (6th Cir. 1999); United States v. Eversole, No. 6:05-cr-34, 2010 WL 420067, at *2, n.3

  (E.D. Ky. Feb. 1, 2010).

         In this case, Petitioner signed a Plea Agreement containing the following waiver

  provision: “[t]he defendant will not file any motions or pleadings pursuant to 28 U.S.C. §

  2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two

  exceptions: The defendant retains the right to file a §2255 motion as to (i) prosecutorial

                                               10

Case 2:19-cv-00128-RLJ-CRW Document 12 Filed 12/01/20 Page 10 of 13 PageID #: 49
  misconduct and (ii) ineffective assistance of counsel.” [Crim. Doc. 16, p. 7]. Moreover,

  Petitioner does not challenge the validity of the actual waiver, suggest that he did not

  understand the waiver, or claim that he did not sign it voluntarily. Accordingly, because

  Petitioner is not attacking the validity of the plea itself, and because he expressly waived

  the right to collaterally attack his conviction except for claims of ineffective assistance of

  counsel and prosecutorial misconduct, Claim 2 is barred by the knowing and voluntary

  waiver contained in the binding Plea Agreement. See Davila, 258 F.3d at 451.

         To the extent that Petitioner is attempting to allege ineffective assistance of counsel,

  Petitioner’s claim fails at Strickland’s second step. Petitioner’s unsupported allegations

  regarding his counsel’s failure to file motions regarding Petitioner’s age and the severity

  of his prior criminal history are directly contradicted by the record and are not credited.

  See Blackledge v. Allison, 431 U.S. 63, 74 (1977). Petitioner’s counsel filed a motion for a

  downward variance specifically citing to Petitioner’s age at the time of his prior offenses

  and the level of severity of those offenses. [Crim. Doc. 24, pp. 6-7]. Petitioner’s counsel

  specifically requested the Court to vary from the sentencing guidelines and treat Petitioner

  as having a criminal history category III and an offense level 21 and sentence him to 46

  months’ imprisonment [Id. at 6], which the Court denied at sentencing. [Crim. Doc. 26].

  Further, Petitioner has not alleged that he would not have pled guilty or proceeded to trial

  but for counsel’s mis-advice. Petitioner thus cannot bear his burden of showing “a

  reasonable probability that, but for counsel’s unprofessional errors, the result of the

  proceeding would have been different.” Strickland, 466 U.S. at 694.



                                                11

Case 2:19-cv-00128-RLJ-CRW Document 12 Filed 12/01/20 Page 11 of 13 PageID #: 50
           Accordingly, Petitioner’s Claim 2 will be DENIED as the record directly

  contradicts Petitioner’s claims, and Petitioner has not shown that he was prejudiced by any

  alleged ineffectiveness of counsel.

     IV.      CONCLUSION

           For the reasons above, Petitioner’s § 2255 motion [Doc. 1; Crim. Doc. 33] will be

  DENIED and DISMISSED.

     V.       CERTIFICATE OF APPEALABILITY

           Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

  appealability should be granted. A certificate should issue if a petitioner has demonstrated

  a “substantial showing of a denial of a constitutional right.” Id. The district court must

  “engage in a reasoned assessment of each claim” to determine whether a certificate is

  warranted. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001). Each issue must be

  considered under the standards set forth by the Supreme Court in Slack v. McDaniel, 529

  U.S. 473 (2000). Id.

           A petitioner whose claims have been rejected on the merits satisfies the

  requirements of § 2253(c) by showing that jurists of reason would find the assessment of

  the claims debatable or wrong. Slack, 529 U.S. at 484. Having examined Petitioner’s claim

  under the Slack standard, the Court finds that reasonable jurists could not find that the

  dismissal of those claims was debatable or wrong. Therefore, the Court will DENY

  issuance of a certificate of appealability.

           A separate judgment will enter.

              IT IS SO ORDERED.

                                                12

Case 2:19-cv-00128-RLJ-CRW Document 12 Filed 12/01/20 Page 12 of 13 PageID #: 51
                                                ENTER:

                                                     s/ Leon Jordan
                                                United States District Judge




                                       13

Case 2:19-cv-00128-RLJ-CRW Document 12 Filed 12/01/20 Page 13 of 13 PageID #: 52
